A motion herein founded on affidavit of Charles H. Smith, Jr., and order to show cause why an order should not be made adjudging irregular and void the respondent’s notice of exception to the surety, and form of undertaking given pursuant to sections 354 and 356 of the Code, by the appellant herein on appeal to this court from the judgment rendered at the general term of the marine court of the city of New York, upon the grounds that the same is contrary to the practice of this court and is not sustained by the provisions of the Code, and to stay all proceedings upon and pursuant to such notice.
After hearing Charles H. Smith, Jr., for appellant, in support of the motion, who cited Code, sections 354 and 356, McAdam’s Pr., 277, and H. W. Bookstaver, for respondent, in opposition, who cited Laws of'1872, chapter 629, and Laws of 1874, chapter 545, it is ordered that the motion be granted.